CONCURRING OPINION.
This case has caused us much difficulty. Three of us have agreed that the appellant insurance company is not liable because of the policy of insurance and the by-laws of the fraternal order. Three of us have agreed that there is liability because of the same policy of insurance and the same by-laws of the fraternal order. This difficulty in the construction of insurance contracts is not rare or unusual, and when it occurs it is due, of course, to obscure and puzzling phraseology of such contracts. They are generally prepared by the insurer, primarily and understandably with an eye open to its own security, at least not to its own disadvantage. Upon such a situation justice requires a solution fair to both parties to the insurance contract, if it can be ascertained what justice is, in dealing with it.
Sometime, as here, the discovery of its meaning, in the light of the words used, is a most arduous task. Ordinary experience, as well as judicial history, both attest this obvious fact. Here, we are equally divided in our interpretation of certain provisions of the insurance contract. Under such circumstances, I think it is reasonable to say that it is logically susceptible of two maintainable constructions — one favorable to liability of appellant and the right of the beneficiary to recover; the other favorable to nonliability of the appellant and the lack of the right to recover by appellee. Since the appellant insurer, in drafting the policy originally, had it within its power to word it in plain and unambiguous terms, and did not do so, it, and not the beneficiary of the assured, should suffer the result of such obscurity. The primary purpose of the policy — payment of its amount upon assured's death — should supervene and dominate doubtful avoidance of that purpose by language without lucidity or clearness of meaning. So, here, I think the principle of jurisprudence *Page 772 
declaring that rule should be applied. Such a course is fairer to insurer than its action in obscuring meaning in vague verbiage is to the beneficiary of its assured, who faithfully paid premiums to it over a long period of years.
There is ample justification for this view in the authorities, and in reason, I think. Let it be understood that I am not unmindful of the rule of construction of insurance contracts; that they are to be construed like any other contract between parties, where the terms are plain and unambiguous; but where they are doubtful and ambiguous, the contract is to be interpreted most favorably to the insured and against the insurer. Such is the announced rule in the state. Georgia Casualty Co. v. Cotton Mills Products Co., 159 Miss. 396,132 So. 73. The general rule is announced in 44 C.J.S., Insurance, section 297, p. 1166. It is there said: "A policy or contract of insurance ordinarily is to be construed liberally in favor of the insured and strictly as against the insurer; or, as more fully stated, if the language employed is ambiguous, or there is doubt or uncertainty as to its meaning and it is fairly susceptible of two interpretations, one favorable to the insured and the other favorable to the insurer, the former will be adopted." This is the general rule, although it is not the universal rule, there being a small minority of states which do not accept it.
It is further announced in the same treatise that where there is doubt or uncertainty as to the meaning and it is fairly susceptible of two interpretations, one favorable to the insured or his beneficiary and the other favorable to the company, "the former will be adopted, even though it was the intention of insurer that the policy, or a particular clause or provision thereof, should have a different meaning." The reason for the rule is given as "that insured usually has no voice in the selection or arrangement of the words employed and that the language of the contract is selected with great care and deliberation by experts and legal advisers employed by, and acting exclusively in the interest of, the insurance company, *Page 773 
which therefore, is at fault for any ambiguity or uncertainty therein. . . ."
It is contended here by appellant that the insurer never assumed the risk of execution of the insured in consequence of his violation of law. This, it seems, would base the position of appellant upon an exception to the promise by the insurer to pay the amount of the policy upon the death of the insured. But here, with particular emphasis, ambiguity beclouds the meaning of the contract. The rule applies to conditions or other provisions employed for the purpose of creating exceptions to, or limitations on, the liability of the company. There are numerous authorities cited by Corpus Juris Secundum to sustain this announcement, 44 C.J.S., Insurance, section 297, p. 1181. The rule applies to contracts of life insurance, section 297, p. 1187, and ambiguous provisions in constitutions, by-laws, or rules of the company, section 297, p. 1183.
Admitting freely, as I do, the persuasive power of the dissenting views here, and even conceding that such views are supported by sound reasoning, yet, on the other hand, I respectfully contend that the controlling opinion is supported by persuasive power and sound reasoning, too. It must therefore follow, I think, upon the application of the general rule quoted, that of the diverse interpretations in the instant case, that one favorable to the insured must prevail, and the appellee recover because of the argument of the controlling opinion and the consonance with the conclusion therein reached by the views of Judge ROBERDS concurring. I, therefore, concur in the conclusions reached by the controlling and said concurring opinions, as well as in the reasoning on which they are respectively based, and that the judgment of the trial court should be affirmed. *Page 774